Citation Nr: 1809746	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-19 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for restless leg syndrome.

3.  Entitlement to service connection for left hip arthritis. 

4.  Entitlement to service connection for diabetes due to exposure to Agent Orange.

5.  Entitlement to a compensable rating for a surgical scar on the iliac region of the left hip.

6.  Entitlement to an increased rating for hypertension.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010, January 2012, and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Service Connection Claims

The Veteran seeks service connection for sleep apnea and restless leg syndrome.  VA treatment records include the results of a November 2012 polysomnography consult.  The clinical impression was sleep apnea and periodic limb movement with mild sleep fragmentation.  

The Veteran asserts that sleep apnea and restless leg syndrome had onset in service.  The Veteran's former spouse has reported that he had issues with moving his legs and snoring in his sleep while they were married from 1983 to 2005, a period which covers his military service.  See September 2013 statement of former spouse.  In the Veteran's May 2014 substantive appeal, he reported that during service, his legs always shook while he was in bed.  

The Veteran has not been afforded a VA examination for his sleep apnea.  On remand, one should be afforded.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded an examination for his claimed restless leg syndrome in November 2012.  The examiner opined that there was no pathology to render a current diagnosis.  The examiner also opined that any restless leg syndrome was not related to service and did not have onset in service, and provided an explanation for that opinion.  In light of the November 2012 polysomnography consult, which shows a finding of periodic limb movement with mild sleep fragmentation and seemingly in the context of the sleep apnea diagnosis; a new opinion would be helpful.  Also, many VA treatment records were received subsequent to the November 2012 examination, which the examiner was not privy to.  

The Veteran also seeks service connection for left hip arthritis.  The Veteran was afforded a VA examination November 2012; the examiner found no pathology to render a diagnosis.  VA treatment records subsequent to the examination reflect findings of osteoarthritis and degenerative joint disease of the left hip.  Thus, a new examination and opinion is necessary. 

Increased Rating Claim 

The Veteran seeks a higher evaluation for surgical scar on the iliac region of the left hip.  He was last evaluated for this disability in November 2012.  In his May 2014 substantive appeal, the Veteran reported that his pelvis area hurts more now than before.  In light of the assertion of worsening, a new examination should be provided.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Manlincon Issues

With regard to the issues of entitlement to service connection for diabetes mellitus and an increased rating for hypertension, the Board notes that these claims were denied in a July 2010 rating decision.  In December 2010, the Veteran submitted correspondence and a VA Form 21-4138 expressing disagreement with the denial of service connection for diabetes and a higher rating for hypertension.  The RO has not issued a statement of the case (SOC) regarding these issues.  As such, they are remanded for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any private doctor who has treated his disabilities.  Upon receipt of any necessary authorization, take appropriate action to contact the identified providers and request any non-duplicative records.  Also, update the file with VA treatment records since October 2017.  

If either the VA or private records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e) (2017).

2.  Issue an SOC on the issues of entitlement to service connection for diabetes mellitus and an increased rating for hypertension.  The Veteran should be clearly advised of the need to file a timely substantive appeal in this matter if he wishes to complete an appeal of the determinations.

3.  Schedule the Veteran for appropriate VA examination(s) to evaluate the nature and etiology of his claimed sleep apnea, restless leg syndrome and left hip disabilities.  The entire claims file, to include all electronic files, must be reviewed by the appropriate examiner(s).  All appropriate diagnostic testing must be conducted. 

The examiner(s) is to address the following:

a) Identify all current sleep apnea, restless leg syndrome and left hip disabilities found present on examination or noted in the treatment records since the claims were filed.

b) For all sleep apnea, restless leg syndrome and left hip disabilities found present on examination or noted in the treatment records since the claims were filed, the examiner is to provide an opinion as to whether it is at least as likely as not that such conditions had onset in service, or are otherwise related to the Veteran's active service.  

c) The examiner is to also indicate whether it is at least as likely as not that any current left hip arthritis had onset within a year of service discharge.

d) If the examiner determines that sleep apnea is related to, or had onset in service, the examiner is asked to provide an opinion as to whether it is at least as likely as not that any current restless leg syndrome is either caused or aggravated by the sleep apnea.

e) The examiner is asked to provide an opinion as to whether it is at least as likely as not that any left hip disability, to include osteoarthritis/degenerative joint disease is either caused or aggravated by the service-connected status post excision of neoplasm of the pelvis iliac bone.

Note: In answering questions d) and e), the term "aggravation" means a chronic worsening of a disability beyond its natural progression.  Two opinions are required: one for proximate causation and a second for aggravation.  

If aggravation of the sleep syndrome is found, then, to the extent possible, the examiner should establish a baseline level of severity of the restless leg syndrome prior to aggravation by the sleep apnea.  

If aggravation of the left hip disability is found, the examiner should also establish a baseline level of severity of the left hip disability prior to aggravation by the service-connected status post excision of neoplasm of the pelvis iliac bone.  

A complete rationale for all of the requested opinions must be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

4.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected surgical scar on the iliac region of the left hip.  The claims file should be reviewed by the examiner.  The examiner should report on all manifestations of the service-connected scar.  All indicated tests should be done and findings reported in detail.

5.  Thereafter, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







